            Case 1:19-cr-00615-VEC Document 7 Filed 07/13/20 Page 1 of 1
                                                                USDC SDNY
                                                                DOCUMENT
UNITED STATES DISTRICT COURT                                    ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                   DOC #:
 ------------------------------------------------------------ X DATE FILED: 7/13/2020
 UNITED STATES OF AMERICA                                       :
                                                                :         19-CR-615 (VEC)
                -against-                                       :
                                                                :             ORDER
 DARRYL LAMOOR THOMAS,                                          :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X
VALERIE CAPRONI, United States District Judge:

        WHEREAS a VOSR hearing is scheduled for July 16, 2020, at 2:00 p.m.;

        IT IS HEREBY ORDERED that the hearing will be held via teleconference.

        Dial-in: (888) 363-4749
        Access code: 3121171#
        Security code: 0615#

Counsel should adhere to the following rules and guidelines:

             1. Counsel should use a landline whenever possible, should use a headset instead of
                a speakerphone, and must mute themselves whenever they are not speaking to
                eliminate background noise. In addition, counsel should not use voice-activated
                systems that do not allow the user to know when someone else is trying to speak
                at the same time.

             2. To facilitate an orderly conference and the creation of an accurate transcript,
                counsel are required to identify themselves every time they speak. Counsel
                should spell any proper names for the court reporter. Counsel should also take
                special care not to interrupt or speak over one another.

             3. If there is a beep indicating that a new caller has joined while counsel is speaking,
                counsel should pause to allow the Court to ascertain the identity of the new
                participant and confirm that the court reporter has not been dropped from the call.

        Finally, all of those accessing the conference are reminded that recording or

rebroadcasting of the proceeding is prohibited by law.

SO ORDERED.

Dated: July 13, 2020
      New York, NY
                                                                    ______________________________
                                                                          VALERIE CAPRONI
                                                                        United States District Judge
